Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2020

                                      No. 04-19-00883-CR

                                    Gabrielle DE ARROYO,
                                            Appellant
                                               v.
                                     The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5788
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       After this court’s en banc order extended the due date for all pending briefs until June 30,
2020, Appellant’s brief was due on June 30, 2020. No brief was timely filed, so on July 27,
2020, we ordered Appellant to file either a motion to dismiss or the brief by August 6, 2020.
      Appellant timely filed a response and requested an extension of time to file the brief until
August 21, 2020. Appellant indicated no further extensions of time would be needed.
       Appellant’s motion was granted, but on September 9, 2020, Appellant filed another
motion for extension of time to file the brief until September 25, 2020.
    Because of the COVID-19 pandemic’s effects on counsel’s family, Appellant’s motion is
GRANTED. Appellant’s brief is due on September 25, 2020.
       We caution appellate counsel that any further motion for extension of time to file
Appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court